              Case 2:20-cr-00137-JCC Document 228 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                   CASE NO. CR20-137(9)- JCC

10           v.                                              ORDER GRANTING MOTION TO
                                                             SUBSTITUTE COUNSEL
11   FRANCISCO JAVIER CARRILLO,

12                              Defendant.

13          Appointed defense counsel Gilbert Levy moves for permission to withdraw and substitute

14   retained counsel, Jonathan J. Lewis to represent defendant in this matter. Dkt. 227. The Court

15   GRANTS the motion and ORDERS:

16          1)      Jonathan J. Lewis, attorney at law, is substituted to represent defendant. Mr.

17   Lewis is retained counsel and the Court accordingly cancels defendant's status as being

18   represented or eligible to be represented at public expense.

19          2)      Retained counsel shall immediately file a notice of appearance in this case and

20   must comply with the Courts rules regarding eligibility to appear in the Western District of

21   Washington.

22          3)      Current counsel Gilbert Levy is granted leave to withdraw, effective upon the

23   filing of a notice of appearance by retained counsel.



     ORDER GRANTING MOTION TO
     SUBSTITUTE COUNSEL - 1
              Case 2:20-cr-00137-JCC Document 228 Filed 06/17/21 Page 2 of 2




 1          4)      The clerk shall provide a copy of this order to the parties and to the assigned

 2   Untied States District Judge.

 3          DATED this 17th day of June 2021.

 4

 5                                                                A
                                                          BRIAN A. TSUCHIDA
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO
     SUBSTITUTE COUNSEL - 2
